129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cletus J. Stratman;  Judith E. Stratman, Appellants,v.Linze Brockmeyer, individually and doing business asLogcrafters Log and Timber Homes, Appellee.
No. 96-1698.
United States Court of Appeals, Eighth Circuit.
Oct. 30, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
In this diversity contract action, Cletus and Judith Stratman--husband and wife--appeal the district court's1 grant of judgment as a matter of law to Linze Brockmeyer, individually and d/b/a Logcrafters Log and Timber Homes (collectively Logcrafters), following a jury trial.  The Stratmans also appeal the district court's exclusion of certain expert testimony as a discovery sanction.  We affirm.


2
This dispute arose out of the Stratmans' purchase of a ready-to-assemble log home from Logcrafters.  The Stratmans alleged a breach of contract and a violation of the Missouri Merchandising Practices Act (MMPA), Mo.Rev.Stat. §§ 407.010-407.130 (1994 & Supp.1996).


3
After de novo review, see Sip-Top, Inc. v. Ekco Group, Inc., 86 F.3d 827, 830 (8th Cir.1996), we agree that the Stratmans failed to present evidence from which a jury could conclude that Logcrafters breached the parties' contract.  We also agree that the Stratmans failed to make a submissible case that Logcrafters violated the MMPA.  See Mo.Rev.Stat. §§ 407.020, 407.025 (1994 & Supp.1996).  We find no abuse of discretion in the district court's limitation of the testimony of Stratmans' expert witness, as his report was supplied shortly before trial and did not comport with the requirements of Federal Rule of Civil Procedure 26.  See Sylla-Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 284 (8th Cir.), cert. denied, 116 S.Ct. 84 (1995).


4
Logcrafters' motion to dismiss this appeal is denied, and the judgment of the district court is affirmed.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri